Title: To George Washington from Jean, chevalier de Heintz, 13 May 1783
From: Heintz, Jean, chevalier de
To: Washington, George


                  
                     Monseigneur!
                     à Varsovie ce 13me de May 1783
                  
                  Comme la providence divine ci favorisé visiblement les efforts généreux de cette nation illustre qui compose la Republique des treize Cantons unis de l’Amérique du Nord, en la protégeant, et en lui donnant les forces nécessaires de résister à la tyranie, de rétablir la liberté, les droits de l’homme, et de la nature dans ses états, L’ordre connû sous le nom cy dessus de la Providence divine touché sensiblement de la protection divine, qui s’est interessée efficacement au sort de la Republique naissante: a voulu en quelque façon témoigner la pârt qu’il prend à sa prosperité en me chargeant comme Chevalier du dit Ordre, et en qualité de secretaire, d’ecrire à Votre Excellence, pour Lui faire la proposition, de vouloir représenter a l’Illustre Congres, de nommer le nombre nécessaire de competents des plus dignes, pour encréer 12. Chevaliers Grand-Croix, 12. Chevaliers Comandeurs, & 12. Chevaliers petit Croix du susdit Ordre de la Providence divine.  Les marques des Chevaliers Grand-Croix sont une étoile d’or, sur le côté gauche de l’habit, où sont brodés les mots Junxit Amicus Amor la croix de l’ordre se porte du côté droit, pendant a un ruban large, dont voici un échantillon.  La seconde Classe porte les marques de l’Ordre en sautiere, et l’étoile sur l’habit du côté gauche.  Sa troisieme Classe porte la croix de l’ordre en sautiere mais sans étoile.  Si cette proposition dés intéressée sera agrée par l’Illustre Congrès on enverra aussitôt ces ordres gratis, en ne prénant que les fraix usités (qui sont de 110. Ducats pour la premiere Classe, de 55. pour la seconde, & de 30. Ducats pour la troisieme) l’ordre ne souhaitant que de vouloir par là s’acqueirit l’estime de l’Illustre République, et celle de Votre Excellence, se félicitera de pouvoir atteindre son but.
                  J’ai en même tems l’honneur de joindre a Votre Excellence la liste de tous les Chevaliers du susmentioné ordre, La suppliant de vouloir bien m’honorer d’un mot de reponse, et de l’adresser au Banquier Mons. Rothenbourg à Dansie, qui est en correspondance avec le chapitre de l’ordre.
                  Me flattant de l’occasion favorable que j’ai eue d’oser écrire à un héros qui fait l’admiration de notre siecle, je finis en L’assurant humblement en particulier, de la vénération parfaite, et du plus profond Respêt, avec lesquels j’ai l’honneur d’être Monseigneur de Votre Excellence Le très hûmble & très obeissant Serviteur
                  
                     Chev: Jean de Heintz
                     Major
                  
               